                                                                  Case 1:17-ap-01040-MT     Doc 189 Filed 01/22/19 Entered 01/22/19 09:51:25                    Desc
                                                                                              Main Document Page 1 of 3


                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Daniel J. McCarthy (Bar No. 101081)
                                                                   2   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147                                    FILED & ENTERED
                                                                   3   Telephone: (213) 620-0460
                                                                       Fax: (213) 624-4840
                                                                   4                                                                       JAN 22 2019
                                                                       dmccarthy@hillfarrer.com
                                                                   5
                                                                       Attorneys for Defendants, Counterclaimants, Cross-             CLERK U.S. BANKRUPTCY COURT

                                                                   6   Complainants and Counterdefendants ELKWOOD                     Central District of California
                                                                                                                                      BY Gonzalez DEPUTY CLERK
                                                                       ASSOCIATES, LLC, and FIELDBROOK, INC.,
                                                                   7   and Counterdefendants RELIABLE PROPERTIES,
                                                                       INC., and JACK NOURAFSHAN
                                                                   8
                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                   9                            CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                             SAN FERNANDO VALLEY DIVISION

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       In re                                                Case No. 1:16-bk-12255-GM
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                       SOLYMAN YASHOUAFAR and MASSOUD                       Chapter 11
                                                                  13   AARON YASHOUAFAR,                                    Jointly Administered
                                                                                     Debtors.
                                                                  14   In re:                                               Case No. 1:16-bk-12255-GM
                                                                       SOLYMAN YASHOUAFAR,                                  Chapter 11
                                                                  15
                                                                                      Debtor.
                                                                  16
                                                                       In re:                                               Case No. 1:16-bk-12408-GM
                                                                  17   MASSOUD AARON YASHOUAFAR,                            Chapter 11
                                                                                            Debtor.
                                                                  18   Affects:
                                                                        Both Debtors
                                                                  19    Solyman Yashouafar
                                                                        Massoud Aaron Yashouafar
                                                                  20
                                                                       DAVID K. GOTTLIEB, as Chapter 11 Trustee             Adv. No. 1:17-ap-01040-MT
                                                                  21   for Massoud Aaron Yashouafar and Solyman
                                                                       Yashouafar,                                          ORDER GRANTING STIPULATION
                                                                  22                 Plaintiff,                             TO EXTEND NON-EXPERT
                                                                       vs.                                                  DISCOVERY DEADLINE
                                                                  23
                                                                       ELKWOOD ASSOCIATES, LLC,
                                                                  24   FIELDBROOK, INC., CITIVEST                           [No Hearing Set]
                                                                       FINANCIAL SERVICES, INC., ISRAEL
                                                                  25   ABSELET, HOWARD ABSELET, CHASE
                                                                       MANHATTAN MORTGAGE COMPANY,
                                                                  26   QUALITY LOAN SERVICE
                                                                       CORPORATION, SODA PARTNERS, LLC,
                                                                  27   DMARC 2007-CD5 GARDEN STREET, and
                                                                       STATE STREET BANK AND TRUST
                                                                  28   COMPANY,

                                                                                                                     1
                                                                  Case 1:17-ap-01040-MT      Doc 189 Filed 01/22/19 Entered 01/22/19 09:51:25   Desc
                                                                                               Main Document Page 2 of 3


                                                                   1                   Defendants.
                                                                   2   ELKWOOD ASSOCIATES, LLC, and
                                                                       FIELDBROOK, INC.,
                                                                   3
                                                                                      Counterclaimants,
                                                                   4
                                                                       vs.
                                                                   5
                                                                       DAVID K. GOTTLIEB, as Chapter 11 Trustee
                                                                   6   for Massoud Aaron Yashouafar and Solyman
                                                                       Yashouafar,
                                                                   7
                                                                                      Counter-defendant.
                                                                   8

                                                                   9
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                  10   FIELDBROOK, INC.,
                                                                  11                  Cross-claimants,
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE




                                                                       vs.
                                      ATTORNEYS AT LAW




                                                                  13   ISRAEL ABSELET, HOWARD ABSELET,
                                                                       CHASE MANHATTAN MORTGAGE
                                                                  14   COMPANY, QUALITY LOAN SERVICE
                                                                       CORPORATION, SODA PARTNERS, LLC,
                                                                  15   DMARC 2007-CD5 GARDEN STREET, and
                                                                       STATE STREET BANK AND TRUST
                                                                  16   COMPANY,
                                                                  17                  Cross-defendants.
                                                                  18

                                                                  19   HOWARD L. ABSELET, an individual; and
                                                                       ISRAEL ABSELET, an individual,
                                                                  20
                                                                                       Counterclaimants,
                                                                  21
                                                                       vs.
                                                                  22
                                                                       ELKWOOD ASSOCIATES, LLC, a California
                                                                  23   limited liability company; FIELDBROOK,
                                                                       INC., a California corporation; RELIABLE
                                                                  24   PROPERTIES, INC., a California corporation;
                                                                       JACK NOURAFSHAN, an individual;
                                                                  25   CITIVEST FINANCIAL SERVICES, INC., a
                                                                       Nevada corporation; DAVID K. GOTTLIEB,
                                                                  26   as trustee of the bankruptcy estates of Massoud
                                                                       Aaron Yashouafar and Solyman Yashouafar;
                                                                  27   FEREYDOUN DAYANI, an individual;
                                                                       SODA PARTNERS, LLC, a California limited
                                                                  28


                                                                                                                         2
                                                                  Case 1:17-ap-01040-MT         Doc 189 Filed 01/22/19 Entered 01/22/19 09:51:25           Desc
                                                                                                  Main Document Page 3 of 3


                                                                   1   liability company; DMARC 2007-CD5
                                                                       GARDEN STREET, LLC, a Delaware limited
                                                                   2   liability company; and DOES 1 through 10,
                                                                       inclusive,
                                                                   3
                                                                                        Counterdefendants.
                                                                   4

                                                                   5           The Court, having considered the Stipulation to Extend Non-Expert Discovery Deadline

                                                                   6   between DAVID K. GOTTLIEB, Chapter 11 trustee; HOWARD L. ABSELET and ISRAEL

                                                                   7   ABSELET; and ELKWOOD ASSOCIATES, LLC, FIELDBROOK, INC., RELIABLE

                                                                   8   PROPERTIES, INC., and JACK NOURAFSHAN, which was filed on January 15, 2019, and

                                                                   9   good cause appearing,

                                                                  10           IT IS HEREBY ORDERED:

                                                                  11           1.      The February 1, 2019 deadline to complete non-expert discovery in this adversary
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   proceeding is hereby extended to May 1, 2019.
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14           # # # #

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20
                                                                  21

                                                                  22

                                                                  23

                                                                  24   Date: January 22, 2019

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                                       3
